Exhibit 10 (d)


FIRST AMENDMENT TO
INDUSTRIAL LEASE AGREEMENT





THIS FIRST AMENDMENT TO INDUSTRIAL LEASE AGREEMENT(The First Amendment) is made
this _____ day of June, 2007, by and between LIBERTY PROPERTY/SYNTERRA LIMITED
PARTNERSHIP, a Pennsylvania limited partnership (“Landlord”) and TASTY BAKING
COMPANY, a Pennsylvania corporation (“Tenant”).

 
W I T N E S S E T H:


WHEREAS, Landlord and Tenant entered into an Industrial Lease Agreement dated
May 8, 2007 (the “Lease”) for an approximately 25 acre lot located within the
Navy Yard, Philadelphia, Pennsylvania as more particularly described in the
Lease (the “Premises”);


WHEREAS, under the terms of Paragraph 30(d) (Lease Contingencies), Landlord may
terminate the Lease if, on or before the date that is thirty (30) days after May
8, 2007 (i.e. June 7, 2007), Landlord (or Landlord’s Affiliate) and Tenant have
not entered into a lease (the “Office Lease”) for approximately 35,000 square
feet of office space in an office building to be constructed by an Affiliate of
Landlord in the Navy Yard and commonly known as Three Crescent Drive (the
“Office Lease Contingency”);


WHEREAS, Landlord and Tenant wish to extend the Office Lease Contingency for the
Office Lease until June 15, 2007.


NOW, THEREFORE, intending to be legally bound, Landlord and Tenant hereby agree
the Office Lease Contingency has been extended to June 15, 2007.  All other
terms of the Lease are in full force and effect.


This First Amendment may be executed by the parties hereto and any number of
separate counterparts, all of which, when delivered, shall together constitute
one and the same agreement.


This First Amendment may be executed by facsimile signature which shall, for all
purposes, serve as an original executed counterpart of the First Amendment upon
delivery of an executed copy here by facsimile.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment as of
the day and year first above written.
 
Landlord:


LIBERTY PROPERTY/SYNTERRA
LIMITED PARTNERSHIP


By:  Liberty Property Philadelphia Navy Yard
        Limited Partnership, its General Partner


       By:  Liberty Property Philadelphia Navy
              Yard Corporation, its General Partner
 

 
 
   
 
By:
       
John S. Gattuso
   
Senior Vice President
                 

 

    Tenant:           TASTY BAKING COMPANY         
 
   
 
By:
        Name: Larry Weilheimer        Title:                      

 
 
 
2